Citation Nr: 1604832	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating greater than 10 percent for arteriosclerotic heart disease with coronary artery disease (CAD) status post stenting.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from November 1950 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Winston-Salem, North Carolina RO currently has jurisdiction over the appeal.

As an initial matter, the Board recognizes that a February 2010 rating decision by the Winston-Salem RO effectuated a proposal to decrease the Veteran's disability rating for his heart from 100 percent to 10 percent, effective from May 1, 2010.  The reduction in rating was originally proposed in a December 2009 rating decision.  Although the Veteran submitted a statement in January 2010 indicating disagreement with the proposed reduction, he did not file a notice of disagreement or otherwise express disagreement with the February 2010 rating decision within the appellate time period.  The basis for the Cleveland RO's consideration of an increased rating claim for the heart in the July 2010 rating decision is somewhat unclear, but appears to have been based on an interpretation that the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) raised the issues of entitlement to increased ratings for all the Veteran's service-connected disabilities.  In any case, the July 2010 rating decision can in no way be considered a continuation of the adjudication of the February 2010 rating decision adjudicating the propriety of the reduction of the Veteran's heart disability, as the July 2010 rating decision considered only whether an increased rating greater than 10 percent was warranted for the period from May 1, 2010.  As such, the issue has been listed as above and will be considered on that basis.

The Board also recognizes that in February 2015 the RO certified all the issues adjudicated in a February 2013 Statement of the Case (SOC), including entitlement to an increased rating for the Veteran's service-connected heart disability.  The Veteran's March 2013 substantive appeal (VA Form 9), however, explicitly limited his appeal to the second issue listed in the SOC, "#2 Ischemic heart Disease also known [as] coronary Artery disease."  The Veteran did not otherwise express a desire to appeal the other issues from the SOC during the applicable period to appeal.  As such, the Board has limited the issue on appeal only to the heart claim, based on the Veteran's clear intent, as there is no evidence that the Veteran relied on the certification error to his detriment.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  In that regard, the Board notes that the February 2015 statement from the Veteran's representative did not indicate any specific issues as being on appeal and the Veteran has not otherwise indicated that he believed any issue other than an increased rating for his heart disability to be in appellate status.

Subsequent to the February 2013 SOC, additional medical evidence was added to the claims file through both submissions by the Veteran and association of VA medical and examination records by the RO as part of the adjudication of other claims.  As to the evidence submitted by the Veteran, for cases where the Veteran (or representative) submits evidence directly to the Board and the Substantive Appeal is dated February 2, 2013 or later (such as the case here), a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) is not necessary.  See 38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  For the evidence added to the file by the RO, if an SOC or Supplemental Statement of the Case (SSOC) is prepared before the receipt of further evidence, an SSOC must be issued, as provided in 38 C.F.R. § 19.31 (2015), unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37 (2015).  With respect to the new evidence added by the RO, in February 2015 the Veteran's representative submitted a statement that indicated, in relevant part, "that appellate review is desired on the evidence now of record."  The claims file does not include additional evidence subsequent to that statement.  Moreover, in response to a letter notifying the Veteran that a hearing had been scheduled before a representative of the Board, he submitted a letter in which he marked the box indicating, "I wish to withdraw my request for a personal or video hearing before a member of the Board of Veterans' Appeals and have my appeal considered on the record."  In light of the forgoing, the Board concludes that in context the above statements evince a clear intent to waive initial consideration by the agency of original jurisdiction (AOJ) of the new evidence submitted and, as such, the Board concludes that the Veteran's claim is ready for appellate review.  See 38 C.F.R. § 20.1304 (2015).  The Board also considers any prior hearing request before a representative of the Board to have been withdrawn.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's arteriosclerotic heart disease with CAD status post stenting has been treated with continuous medication and, affording him the benefit of the doubt, his arteriosclerotic heart disease results in dyspnea, fatigue, and/or dizziness at a workload of approximately 7 METs.


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent, but no more, for arteriosclerotic heart disease with CAD status post stenting are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code (DC) 7101-7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A May 2010 letter from the RO fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  The letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, in July 2014 the Veteran submitted a VA Form 21-4142 authorizing VA to obtain private treatment records, including for his heart problems, but he either submitted those records directly to VA with the above Form or subsequently.  As such, the Board finds no evidence of outstanding private treatment records that would be of benefit to the Veteran's claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  As such, the Board finds that the evidence of record is sufficient to appropriately rate the Veteran's disability. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015). 

The RO provided the Veteran with multiple VA examinations for his heart during the appellate time period.  The VA examination reports are thorough and supported by treatment records, unless otherwise indicated.  The examiners discussed the clinical findings, and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's heart disability.  October 2009 and June 2010 VA examinations also included stress testing as required by the applicable heart regulations.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected heart disability is rated as 10 percent disabling under DC 7101-7005.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  In this case, the hyphenated DC represents the rating codes for hypertensive vascular disease (DC 7101) and arteriosclerotic heart disease (DC 7005).  38 C.F.R. § 4.104, DCs 7005 and 7101 (2015).  The reason for the hyphenated DC is that originally the Veteran's hypertension and heart disabilities were rated concurrently.  During the applicable appeal period, however, a separate disability rating is in effect for the Veteran's hypertension.  As such, consideration of the Veteran's heart disability claim will be made under DC 7005.  The Veteran contends that the current disability rating does not accurately reflect the severity of his symptoms.  

Under DC 7005, arteriosclerotic heart disease resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  The next higher rating of 30 percent is awarded for arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, DC 7005.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

In addition, the Rating Schedule provides that, when rating under DCs 7000 through 7007, 7011, and 7015 through 7020, the following provisions apply: (1) Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, METs testing is required in all cases except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  38 C.F.R. 4.100 (2015).

In August 2009, the Veteran reported episodes of early morning and afternoon general weakness and fatigue, without associated chest pain, dyspnea, lightheadedness, presyncope, or syncope.  No heart irregularities were found on examination and the cause of the symptoms was found to be unclear.  A December 2009 addendum to the treatment record indicated that due to the Veteran's extensive cardiac history and multiple medical comorbidities, he would qualify for disability and was not capable of securing employment.  

The Veteran was afforded a VA examination for his heart in October 2009.  The Veteran reported shortness of breath and fatigue when performing strenuous exercise.  At that time, he indicated that he was able to walk for about a half mile before having to stop due to back pain, he could stand for 20 minutes before starting to feel dizzy, he could take 10 to 15 steps before feeling short of breath, he could mow the lawn for 5 to 10 minutes before experiencing chest pain, and was able to perform activities of daily living without a problem.  The Veteran's ejection fraction was noted to be normal at present on stress testing.  After separation from service, the Veteran had run an ice cream business before retiring.  The Veteran's heart was noted to have no effect on his occupational functioning.  On examination, the Veteran's heart was of normal size.  There was no evidence of congestive heart failure.  The examiner concluded that based on the Veteran's reports of activities, with chest pain and dyspnea with moderate exertion, that he was at the 7 to 8 METs level.  

The Veteran was afforded another VA examination in June 2010.  The claims file was reviewed by the examiner, who noted a diagnosis of CAD.  The examiner stated that the most recent testing had indicated a non-cardiac source of the Veteran's intermittent chest pains.  At the time of the Veteran's 2005 heart attack his ejection fraction had initially been 25 percent, but following the placement of a stent and use of medication it had improved to 68 percent on the most recent testing.  No congestive heart failure was identified.  The Veteran denied a history of rheumatic fever, hearth rhythm disturbance, valvular heart disease including prosthetic valve, angina, dizziness, syncope, or dyspnea (shortness of breath).  He did have a history of myocardial infarction, hypertension, hypertensive heart disease, congestive heart failure (but the condition was not chronic and had not occurred in the previous 12 months), and fatigue.  A stress test revealed a cardiac workload capacity consistent with 7 METs.  Heart size was normal.

In August 2012, the Veteran reported a three-day history of left arm pain with left lateral chest pain that worsened with movement.  The Veteran stated that the symptoms were different from his past history of symptoms associated with his heart problems.  The Veteran did indicate that he had picked up a heavy window the previous week and had possibly strained his arm.  The treatment provider did not believe the problem was cardiac in nature.  Contemporaneous chest x-rays showed a stable mild cardiomediastinal silhouette; right basilar parenchymal opacities likely minimal atelectasis.

The Veteran was afforded a VA examination for his heart in June 2014.  The examiner noted review of the claims file.  The Veteran had a noted diagnosis of ischemic heart disease, specifically CAD status post stent.  The Veteran took continuous medication for the heart, including Carvedilol, HCTZ, ASA, Amlodipine, Tricor, and Atorvastatin.  There was a 2005 history of percutaneous coronary intervention and myocardial infarction.  The Veteran did not have congestive heart failure.  A diagnostic exercise test was not performed, but the examiner concluded that the lowest level of activity at which the Veteran reported symptoms was greater than 5 to 7 METs, which was consistent with activities such as golfing (without cart), mowing lawn (push mower), heavy yard work (digging).  The Veteran's reported symptom was shortness of breath.  An echocardiogram showed no evidence of cardiac hypertrophy or dilatation.  The heart problems did not impact the Veteran's ability to work.  

Based on consideration of the entire electronic claims file and the above, the Board concludes that the Veteran's symptoms more closely approximate those for a 30 percent rating under DC 7005.  The Veteran's arteriosclerotic heart disease has been treated with continuous medication and manifests with periods of dizziness with standing for over 20 minutes and dyspnea and/or fatigue with strenuous activity.  The Board recognizes that the medical evidence indicates some disparity as to his workload capacity delineated in METs.  The June 2010 VA examiner estimated the Veteran's workload capacity at 7 METs, the October 2009 VA examiner estimated the METs as 7 to 8, and the June 2014 VA examiner as greater than 5 to 7 METs.  The 7 METs finding from June 2010 was based on stress testing and warrants a 30 percent rating given the Veteran's use of continuous medication and reports of fatigue.  The October 2009 finding, read sympathetically, also would warrant a 30 percent rating, as the workload capacity of 7 to 8 METs could represent 7 METs, the Veteran was on continuous medication, and he reported dyspnea, fatigue, and dizziness.  Thus, the Veteran clearly is eligible for a 30 percent rating for some period of the appellate time period.  As there is no evidence that the Veteran's heart disability improved following the June 2010 VA examination (or worsened between the October 2009 and June 2010 examinations) and as the June 2014 VA examination finding of greater than 7 METs was an estimate based on the Veteran's reported activity level, rather than objective stress testing, the Board will presume that the Veteran's heart symptoms warrant a 30 percent disability rating for the entire appellate time period.  38 C.F.R. § 4.104, DC 7005.  

The Board also finds that a rating greater than 30 percent under DC 7005 is not warranted for any period on appeal.  The next highest rating of 60 percent would require more than one episode of acute congestive heart failure in the past year; or, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7005.  None of these symptoms are present here.  The Veteran has not experienced congestive heart failure during the appellate time period, his ejection fraction has been over 50 percent (68 percent on last testing) for the entire appellate time period, and his workload is not less than 5 METs.  As such, the Board finds no symptoms warranting a rating higher than 30 percent for any period on appeal.  Therefore, the Board concludes that the preponderance of the evidence is in favor of the assignment of a rating of 30 percent, but not more, for the Veteran's arteriosclerotic heart disease under DC 7005.  38 C.F.R. § 4.7.

The Board has considered the applicability of a separate or higher rating under the other DCs applicable during this time period, but finds that the Veteran's symptoms and diagnoses are most appropriately rated and fully contemplated under DC 7005.  As noted, the Veteran already has a separate disability rating under DC 7101, which is not presently on appeal.  In addition, several of the DCs pertaining to disabilities of the cardiovascular system utilize essentially the same criteria as DC 7005 and would not provide a higher disability rating for the Veteran.  38 C.F.R. § 4.104, DCs 7000-7004, 7006, 7007, 7017 (2015).  In addition, there is no evidence that the Veteran has hyperthyroid heart disease or arrhythmias or has undergone heart surgery during any applicable period that would provide him with a higher disability rating under another DC.  38 C.F.R. § 4.104, DCs 7008-7016, 7018-7020.    

In summary, the reasons and bases set forth above, the Board concludes that a 30 percent rating, but no more, is warranted for the Veteran's arteriosclerotic heart disease with CAD status post stenting for the entire period on appeal.  To this extent, the benefit sought on appeal is granted.  As the Veteran's symptoms do not meet the criteria for a higher rating at any point during the appellate time period, staged ratings are not warranted.  See Hart, 21 Vet. App. 505.    

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected heart disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's heart disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran has experienced symptoms such as shortness of breath, fatigue, and dizziness in various situations, as discussed above.  These are precisely the criteria contemplated for the 30 percent rating awarded herein.  The Veteran remains capable of independently performing activities of daily living.  Thus, the Veteran's schedular rating under DC 7005 is adequate to fully compensate him for his heart symptoms during the appellate time period.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the rating currently on appeal, has not indicated dissatisfaction with his otherwise assigned rating.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has also considered whether a claim for a total rating based on individual unemployability, due to service-connected disability (TDIU) has been raised.  A TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the February 2013 SOC adjudicated the issue of TDIU, continuing the prior denial of the claim.  As discussed above, the Veteran limited his appeal solely to the issue of an increased rating for his heart disability and the claims file does not include any evidence or argument that the Veteran's heart disability alone or in conjunction with his other service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  Thus, the issue of entitlement to TDIU is not before the Board.  Id at 454 (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).


ORDER

Entitlement to an increased rating of 30 percent for arteriosclerotic heart disease with CAD status post stenting is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


